                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                                No. 5:21-cv-00149-D

  JUUL LABS, INC.,

                      Plaintiff,

  v.                                               ORDER ON MOTION FOR ENTRY OF
                                                   DEFAULT PURSUANT TO FED. R.
  ALFLAHY'S GET NGO, INC.,
                                                   CIV. P. 55(A)
                     Defendant.



                                           ORDER

       This matter is before the Court on the motion of Plaintiff Juul Labs, Inc. ("Plaintiff")

for entry of default against Defendant Alflahy' s Get N Go, Inc.

       For good cause shown, it is hereby ORDERED that Plaintiff's Motion for Entry of

Default is granted. The Clerk of the Court hereby enters the default of Defendant Alflahy's

Get N Go, Inc.



This   L      day of June, 2021.




           Case 5:21-cv-00149-D Document 8 Filed 06/15/21 Page 1 of 1
